         Case 1:09-cr-00030-GZS Document 312 Filed 01/21/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA )
                         )
     v.                  )                   09-cr-030-GZS
                         )
ELAINE BROWN             )

                     UNITED STATES' SENTENCING MEMORANDUM

       Defendant Elaine Brown was convicted for her leading role in the armed standoff with

the United States Marshal Service after her conviction for tax evasion. Luckily, the Marshal

Service was able to intercede before any violence occurred. The defendant was sentenced to 420

months of imprisonment. Among the offenses, was her conviction under § 18 U.S.C. § 924(c)

for the use of explosives that carried a 360-month sentence. The Supreme Court has since ruled

that the provision of § 924(c) under which the defendant was convicted is invalid and therefore

the defendant is before the Court for resentencing. Without the now invalid § 924(c) offense, the

defendant faces an advisory guideline range of 262 to 327 months. The United States

recommends that the Court impose a sentence within that range.

       The defendant's sentencing memorandum makes three primary points. First, her crimes

did not result in any actual violence. Second, she was manipulated by her husband, Edward

Brown. And third, she has undergone substantial post-trial rehabilitation while in the Bureau of

Prisons. As to the defendant's third claim, the government does not dispute the facts presented

about the defendant's behavior in prison. But the defendant's notion that there was no actual

violence misses the point and the facts about her relationship with her husband does not

undermine the fact that the defendant took a leadership role in this dangerous conspiracy.

       The defendant says that "no person suffered any injury as a result of any of the actions of

the Browns or their coconspirators." While that statement is accurate, it ignores why that is so.
         Case 1:09-cr-00030-GZS Document 312 Filed 01/21/20 Page 2 of 3



The defendant and her coconspirators armed themselves to the teeth and engaged in violent

threats against the Marshals to dissuade them from taking the Browns into custody after their

valid convictions and sentencing. That the conspiracy did not end in the violent conflagration

the Browns promised was the result of the excellent work of the United States Marshal to

infiltrate the conspiracy. But that is not to the defendant's credit. There was no evidence that the

defendant or her confederates were unwilling to use the weapons stockpiled on the Brown

property. Indeed, just before the undercover Marshals arrested the defendant, she held a semi-

automatic handgun on them while her husband held an assault rifle. In short, the notion that the

defendant should receive credit because the nine-month siege ended peacefully is absurd.

       The defendant's suggestion that Edward Brown is to blame is simplistic. The defendant

was educated and ran a successful dental practice. After the defendant was convicted but before

sentencing, this Court released her to live with her children with electronic monitoring. She

made her own choice to cut off the monitoring bracelet, return to her husband and join in the

conspiracy. During that conspiracy, she took care of the supporters that came to her property and

held guns on the undercover Marshals as mentioned above. There is no doubt that in every

conspiracy the relationships among the coconspirators is complicated and has an effect on the

actions that people take. But the defendant was a successful adult with adult children when she

met the defendant. She is responsible for her own actions.

       This Court sentenced the defendant to 420 months, more than the 360 months that this

Court was required to impose. Thus, the Court's view at the time was that the defendant's

conduct required a punishment more serious than the minimum the law required. See Dean v

United States, 137 S. Ct. 1170 (2017).




                                                 2
         Case 1:09-cr-00030-GZS Document 312 Filed 01/21/20 Page 3 of 3



       That view was and remains correct. The Supreme Court has determined that Congress'

definition of crime of violence in § 924(c) was unduly vague. But can there be any doubt that

under any reasonable lay understanding of the term 'crime of violence,' the defendant's conduct

qualifies? She was part of an armed cabal determined to undermine the rule of law through

violence if necessary. The defendant will benefit from the Supreme Court's change in the law.

But the question now is by how much?

       The defendant's offense was serious and it deserves serious punishment. It is also

critically important that this Court send a general deterrence message that flouting the judicial

system with threats of violence will not be tolerated in an organized society. And finally, a long

sentence conveys the ultimate issue underlying this prosecution -- respect for the law. A

guideline sentence would reflect these important sentencing considerations. Therefore, the

government recommends that the Court sentence the defendant to a guideline sentence.


Dated: January 21, 2020                       Respectfully submitted,
                                              SCOTT W. MURRAY
                                              United States Attorney


                                              By: /s/ Seth R. Aframe
                                              Seth R. Aframe, AUSA
                                              53 Pleasant Street, 5th Floor
                                              Concord, NH 03301
                                              (603) 225-1552
                                              seth.aframe@usdoj.gov


                                  CERTIFICATE OF SERVICE

        I hereby certify that a copy of this response has been forwarded this date via ECF
electronic filing to Jeffrey Levin, Esq., counsel for the defendant.

                                              /s/ Seth R. Aframe
                                              Seth R. Aframe, AUSA

                                                 3
